               Case 3:20-mj-71228-MAG Document 6 Filed 09/03/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6778
 7        FAX: (415) 436-7234
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   No. 20-MJ-71228 MAG
                                                      )
14           Plaintiff,                               )   STIPULATION TO CONTINUE BOND
                                                      )   HEARING FROM SEPTEMBER 3, 2020 TO
15      v.                                            )   SEPTEMBER 9, 2020; [PROPOSED] ORDER
                                                      )
16   DARREN LORDIS TRAHAN JR.,                        )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19

20           On August 28, 2020, the Court conducted an initial appearance for Defendant Darren Trahan.
21 Mr. Trahan was released without conditions but was ordered to appear for a bond hearing on September

22 3, 2020 for conditions of release to be set. The parties jointly request that the bond hearing ordered for

23 September 3, 2020 be continued to September 9, 2020 before the duty magistrate to allow the parties to

24 continue discussing Mr. Trahan’s release conditions.

25           IT IS SO STIPULATED.
26 DATED: September 3, 2020                               Respectfully submitted,
27                                                        DAVID L. ANDERSON
                                                          United States Attorney
28


     STIP AND PROPOSED ORDER                              1                               v. 7/10/2018
           Case 3:20-mj-71228-MAG Document 6 Filed 09/03/20 Page 2 of 3




 1
                                                   /s/
 2                                         DANIEL PASTOR
                                           Assistant United States Attorney
 3

 4 DATED: September 3, 2020                         /s/                ___
                                           ALANNA D. COOPERSMITH
 5                                         Counsel for Defendant Darren Trahan

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP AND PROPOSED ORDER               2                              v. 7/10/2018
              Case 3:20-mj-71228-MAG Document 6 Filed 09/03/20 Page 3 of 3




 1                                         [PROPOSED] ORDER

 2         Pursuant to the stipulation of the parties, the bond hearing ordered for September 3, 2020 before

 3 the duty magistrate judge is continued to September 9, 2020 before the duty magistrate judge.

 4         IT IS SO ORDERED.

 5
           September 3, 2020
 6 DATED: ___________________                                  __________________________________
                                                               HON. VIRGINIA K. DEMARCHI
 7                                                             United States Magistrate Judge

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                                   1                                v. 7/10/2018
